Citation Nr: 0023811	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  96-47 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and D.H.




ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty in the U.S. Air Force from 
February 1959 to December 1962, and in the U.S. Navy from 
March 1968 to November 1969.  He served in the Naval Reserve 
in 1978.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in October 1998, it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, for additional development.  The case 
is now before the Board for final appellate consideration.


FINDING OF FACT

The claim for service connection for the cause of the 
veteran's death is not plausible.


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well-grounded.  38 U.S.C.A. § 5107 
(West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant is the veteran's widow.  She asserts that the 
veteran's death was a result of aggravation of his fatal 
cardiovascular disorder by carcinoma of the kidney he 
developed as a residual to exposure to Agent Orange.  In the 
alternative, she asserts that the veteran's fatal 
cardiovascular disorder was incurred during active service.  
Therefore, a favorable determination has been requested.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by active service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§§ 3.310, 3.312. 

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
January 9, 1962, and ending on May 7, 1975, and has a 
disability listed at 38 C.F.R. § 3.309(e), shall be presumed 
to have been exposed during such service to a herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii) (1999).  If a veteran 
was exposed to an herbicide agent during active military, 
naval, or air service, the following diseases shall be 
service-connected, if the requirements of § 3.307(a)(6) are 
met, even though there is no record of such disease during 
service:  chloracne or other acneform disease consistent with 
chloracne, Hodgkin's disease, multiple myeloma, Non-Hodgkin's 
lymphoma, porphyria cutanea tarda, respiratory cancers, soft-
tissue sarcoma, prostate cancer, and acute and sub-acute 
peripheral neuropathy.  38 C.F.R. § 3.309(e) (1999).  The VA 
has determined that a presumption of service connection based 
on exposure to herbicides used in the Republic of Vietnam 
during the Vietnam era is not appropriate for any condition 
for which the Secretary has not determined that a presumption 
of service connection is warranted.  59 Fed. Reg. 341 (1994).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Where a veteran 
served continuously for 90 days or more during a period of 
war, or during peacetime service after December 31, 1946 and 
arteriosclerotic heart disease, or hypertension, becomes 
manifest to a degree of 10 percent or more within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 
(1999).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  

The record shows that the veteran died on December [redacted], 1993, 
at the age of 51.  The immediate cause of death, as listed on 
the Certificate of Death, was sudden cardiac death, due to 
(or as a consequence of) ischemic heart disease, due to (or 
as a consequence of) coronary artery disease.  An autopsy was 
not performed.  At the time of the veteran's death, service 
connection had not been established for any disability.  It 
was reported the death occurred at Beyer Memorial Hospital.

The Board has reviewed the veteran's service medical records 
for each period of active duty, as well as his reserve 
service in 1978.  They are negative for complaints, findings, 
symptoms, or diagnoses pertaining to a cardiovascular 
disorder, carcinoma of the kidney, or high blood pressure.  
The Board has also reviewed the veteran's service personnel 
records, which were obtained pursuant to the Board's October 
1998 remand.  They are negative for any service in Vietnam.  

At various times, the appellant submitted articles regarding 
VA adjudication of Agent Orange claims.  She also submitted a 
March 1995 decision from the New York State Agent Orange 
Administration.  The decision holds that the appellant had 
presented a colorable account of the veteran's service in 
Vietnam, and that the appellant had asserted that the veteran 
had lymphoma.  According, it was concluded that the appellant 
be awarded entitlement to the program with May 1992 as the 
date of onset for purposes of compensation.  

In July 1998, the appellant and her daughter testified before 
the undersigned Board member, sitting at Detroit.  She 
confirmed that it was her contention that the veteran had 
cancer of the kidney due to Agent Orange exposure, that this 
cancer should have been service-connected, and that this 
cancer aggravated the veteran's fatal cardiovascular 
disorder.

The appellant asserted that the veteran had been exposed to 
Agent Orange.  She stated that he had joined a class action 
lawsuit in New York and had been determined to be 100 percent 
disabled.  She related that the veteran had told her that his 
exposure to Agent Orange had occurred when he cleaned up 
chemicals.  The appellant said that the veteran's history had 
been vague because his memory was deteriorating but she 
thought he said that the exposure occurred during his Air 
Force service.  The appellant asserted that the exposure to 
Agent Orange also affected the veteran's nervous system.  

She said that she had met the veteran in 1970 in Chicago, and 
at that time she saw him take prescription medication for 
what he mentioned was high blood pressure.  She said that she 
did not believe she could obtain the name of the doctor the 
veteran was seeing at that time.  She said that in 1973 or 
1974, the veteran began to receive medical treatment for high 
blood pressure at the Ann Arbor, Michigan, VA Medical Center 
(VAMC).  She noted that he had two strokes in 1992.  

The appellant stated that the veteran had a kidney removed in 
1993 at the Ann Arbor VAMC when it was discovered to be 
cancerous.  She related that the VA doctor had felt that the 
veteran had been exposed to Agent Orange and suggested she 
apply for Agent Orange exposure.  She said that the doctor 
told her that the removal of the kidney would make the 
veteran's system work harder, which would affect his heart.  
She said that the operation took place two or three weeks 
after the cancer was diagnosed, and then six months later the 
veteran died.  She stated that the VA doctor had mentioned 
small-cell carcinoma due to exposure to insecticides.  She 
stated that this was not mentioned on the certificate of 
death but said that she believed it was in the veteran's 
medical records.  

Based on statements received from the appellant and evidence 
in the file, in January 1999 the RO requested that she 
provide authorizations and information for the release of 
treatment records from St. Joseph's Hospital in Ann Arbor, 
relative to treatment for hypertension in the early 1970's, 
and Beyer Memorial Hospital, relative to the veteran's 
December 1993 terminal hospitalization, as well as 
identification of all treating VAMCs.  

In February 1999, the appellant submitted a statement that 
the veteran had been taken to Beyer Memorial Hospital by an 
ambulance because it was the closest hospital.  She stated 
that she had been unable to locate anyone who could provide 
information regarding the veteran's post-service medical 
treatment for high blood pressure in Chicago.

Private medical records from St. Bernard Hospital show that 
the veteran had a stroke in May 1992.  

The RO made more than one attempt to obtain medical records 
from the Ann Arbor VAMC for the period 1970 to December 1993.  
The records received from the Ann Arbor VAMC show treatment 
in 1992 and 1993.  The veteran experienced a stroke in May 
1992.  During a hospitalization in May and June 1993, the 
veteran underwent a left simple nephrectomy for a left renal 
mass.  A pathological report of the mass was negative for 
cancer.  

The threshold question is whether the claim for service 
connection for the cause of the veteran's death is well-
grounded under 38 U.S.C.A. § 5107(a).  Generally, a well-
grounded claim is a plausible claim that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  There must be more than a mere 
allegation, the claim must be accompanied by evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  Moreover, where a determinative issue 
involves a diagnosis or medical causation, competent medical 
evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  For the claim 
for service connection for the cause of the veteran's death 
to be well-grounded, there must be evidence of an etiological 
relationship between the fatal disability and service or 
service-connected disability.  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
However, for veterans exposed to specified agents, this 
initial burden is relaxed.  38 C.F.R. § 3.309(e); Pearlman v. 
West, 11 Vet. App. 443, 446 (1998).

Based on a thorough review of the evidence, the Board finds 
that the appellant has failed to submit a well-grounded claim 
for the cause of the veteran's death.  Regarding entitlement 
to direct service connection for the cause of the veteran's 
death as listed on the certificate of death (sudden cardiac 
death, ischemic heart disease and coronary artery disease), 
the Board points out that such disabilities were not 
demonstrated in service, or to a compensable degree within 
one year of service discharge, and there is no medical 
evidence showing a nexus or link between these cardiovascular 
conditions and the veteran's service, such as a medical 
opinion linking them.  Ideally, such an opinion would be 
based on a review of the record.  As a layperson the 
appellant is not competent to provide an opinion requiring 
medical knowledge, such as a question of medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
the appellant's own testimony that the veteran had high blood 
pressure shortly after service, which later resulted in his 
fatal cardiovascular disorder, is not material.  Because of 
the lack of competent evidence of a relationship in this case 
between the veteran's fatal cardiovascular disorder and his 
active duty, there exists no plausible basis for an allowance 
of the claim.  As such, the claim for service connection for 
the cause of the veteran's death on a direct basis is not 
well-grounded. 

The Board also finds that the appellant's claim for service 
connection for the veteran's death, secondary to cancer of 
the kidney, is not well-grounded.  First, there is no medical 
evidence that the veteran ever had cancer of the kidney.  In 
fact, the medical evidence of record indicates that he did 
not have such cancer.  As noted above, as a layperson the 
appellant is not competent to provide an opinion requiring 
medical knowledge, such as a diagnosis.  Id.  Accordingly, 
the appellant's testimony that the veteran had cancer of the 
kidney is not material.

Moreover, the veteran has not been shown to have had service 
in Vietnam during the Vietnam era, and cancer of the kidney 
is not included among the disabilities listed in 38 C.F.R. 
§ 3.309(e).  Regardless of the March 1995 decision by the New 
York State Agent Orange administration, the veteran's service 
personnel records clearly indicate that he did not serve in 
Vietnam at any time.  Accordingly, even if the veteran did 
have cancer of the kidney, exposure to Agent Orange in 
service would not be presumed, and there would be no 
entitlement to service connection for cancer of the kidney as 
a result of exposure to herbicides on a presumptive basis.  
As service connection for cancer of the kidney is not 
warranted, secondary service connection for the cause of the 
veteran's death is not warranted.

In light of the above, the Board concludes that the appellant 
has failed to meet her initial burden of submitting evidence 
of a well-grounded claim for entitlement to service 
connection for the cause of the veteran's death.  As the 
claim is not well grounded, the VA has no duty to further 
assist the appellant in the development of her claim by 
obtaining additional medical evidence, to include the report 
of terminal hospitalization at Beyer Memorial Hospital.

The Board views its discussion as sufficient to inform the 
appellant of the elements necessary to complete her claim for 
service connection for the cause of the veteran's death.  See 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).


ORDER

Evidence of a well-grounded claim for service connection for 
the cause of the veteran's death not having been received, 
the appeal is denied.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 

